                                           Case 1:20-cv-03129-RMI Document 6 Filed 07/08/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CAMERON OMARI VINCENT,                              Case No. 20-cv-03129-RMI
                                   9                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                  10             v.                                          TO AMEND
                                  11     SAN FRANCISCO SHERIFF'S
                                         DEPARTMENT,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He has

                                  15   been granted leave to proceed in forma pauperis (dkt. 5) and he has consented to the jurisdiction

                                  16   of a magistrate judge (dkt. 4).

                                  17                                              DISCUSSION

                                  18          Standard of Review

                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  21   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  24   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  25   Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the statement

                                  28   need only ‘give the defendant fair notice of what the . . . . claim is and the grounds upon which it
                                           Case 1:20-cv-03129-RMI Document 6 Filed 07/08/20 Page 2 of 4




                                   1   rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in order to state a

                                   2   claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s obligation to provide

                                   3   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

                                   4   formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations must

                                   5   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   6   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   7   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court has

                                   8   recently explained the “plausible on its face” standard of Twombly: “While legal conclusions can

                                   9   provide the framework of a complaint, they must be supported by factual allegations. When there

                                  10   are well-pleaded factual allegations, a court should assume their veracity and then determine

                                  11   whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

                                  12   (2009).
Northern District of California
 United States District Court




                                  13             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                  14   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  15   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  16   487 U.S. 42, 48 (1988).

                                  17             Legal Claims

                                  18             Plaintiff states that the conditions of confinement have negatively impacted his health.

                                  19   When a pretrial detainee challenges conditions of his confinement, the proper inquiry is whether

                                  20   the conditions amount to punishment in violation of the Due Process Clause of the Fourteenth

                                  21   Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). “‘[T]he State does not acquire

                                  22   the power to punish with which the Eighth Amendment is concerned until after it has secured a

                                  23   formal adjudication of guilt in accordance with due process of law. Where the State seeks to

                                  24   impose punishment without such an adjudication, the pertinent guarantee is the Due Process

                                  25   Clause of the Fourteenth Amendment.’” Id. (quoting Ingraham v. Wright, 430 U.S. 651, 671-72

                                  26   n.40 (1977)).

                                  27             A claim for a violation of a pretrial detainee’s right to adequate medical care also arises

                                  28   under the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v. County of
                                                                                            2
                                            Case 1:20-cv-03129-RMI Document 6 Filed 07/08/20 Page 3 of 4




                                   1   Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated under an objective

                                   2   deliberate indifference standard.

                                   3                   [T]he elements of a pretrial detainee’s medical care claim against an
                                                       individual defendant under the due process clause of the Fourteenth
                                   4                   Amendment are: (i) the defendant made an intentional decision with
                                                       respect to the conditions under which the plaintiff was confined; (ii)
                                   5                   those conditions put the plaintiff at substantial risk of suffering
                                                       serious harm; (iii) the defendant did not take reasonable available
                                   6                   measures to abate that risk, even though a reasonable official in the
                                                       circumstances would have appreciated the high degree of risk
                                   7                   involved—making the consequences of the defendant's conduct
                                                       obvious; and (iv) by not taking such measures, the defendant caused
                                   8                   the plaintiff's injuries.
                                   9   Id. at 1125. With regard to the third element, the defendant’s conduct must be objectively

                                  10   unreasonable – “a test that will necessarily turn[] on the facts and circumstances of each particular

                                  11   care.” Id. (citations and internal quotation marks omitted). The four-part test articulated in Gordon

                                  12   requires the plaintiff to prove more than negligence, but less than subjective intent – something
Northern District of California
 United States District Court




                                  13   akin to reckless disregard. Id.

                                  14           Plaintiff states that he has become Vitamin D deficient due to the lack of sunlight over the

                                  15   last five years and has suffered from depression, low testosterone, and weak bones and teeth.

                                  16   Compl. (dkt. 1) at 3. For relief, Plaintiff seeks money damages and 30 minutes to 60 minutes of

                                  17   sunlight a day. Plaintiff identifies no defendants in this action. Id. He also states that the jail is

                                  18   currently in litigation about this issue and a decision should be forthcoming soon. Id. at 2.

                                  19           The complaint is dismissed with leave to amend to provide more information. Plaintiff

                                  20   must identify specific defendants by name and describe how they violated his constitutional rights.

                                  21   He must describe if and how he has requested access to sunlight or time outside and what resulted.

                                  22   He must describe how much outdoor time he receives each week and if he has raised his medical

                                  23   concerns with prison medical officials and how they responded. Finally, Plaintiff must provide

                                  24   more information regarding the current litigation about the access to, or lack thereof, sunlight and

                                  25   if he is a party to that case. Plaintiff should also indicate if he is awaiting trial or has already been

                                  26   convicted of the offense that he is currently being held in custody.

                                  27                                               CONCLUSION

                                  28           The complaint is DISMISSED with leave to amend in accordance with the standards set
                                                                                            3
                                            Case 1:20-cv-03129-RMI Document 6 Filed 07/08/20 Page 4 of 4




                                   1   forth above. The amended complaint must be filed within twenty-eight (28) days of the date this

                                   2   order is filed and must include the caption and civil case number used in this order and the words

                                   3   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                   4   the original complaint, Plaintiff must include all the claims he wishes to present. See Ferdik v.

                                   5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original

                                   6   complaint by reference. Failure to amend within the designated time will result in the dismissal of

                                   7   this case.

                                   8            It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court informed

                                   9   of any change of address by filing a separate paper with the clerk headed “Notice of Change of

                                  10   Address,” and must comply with the court’s orders in a timely fashion. Failure to do so may result

                                  11   in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  12   41(b).
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: July 8, 2020

                                  15

                                  16
                                                                                                       ROBERT M. ILLMAN
                                  17                                                                   United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           4
